Citation Nr: 1448027	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-08 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1956 to April 1972, and from May 1972 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board subsequently remanded this matter for further development in January 2014.  That development was completed and the case was returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hearing loss, considered disabling under VA standards, is at least as likely the result of noise exposure in service as it is the result of any other cause or factor.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issues on appeal, the Board concludes that this duty does not preclude the Board from adjudicating these claims, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is included among those chronic diseases.  38 C.F.R. § 3.309(a).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336; 38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran was afforded a VA audiological examination in April 2007.  The audiometric results documented in the examination report show that the Veteran has a degree of hearing loss which meets the requirements of a current "disability" for VA service connection purposes.  38 C.F.R. § 3.385.  Thus, a current bilateral hearing loss disability has been shown, and the remaining question is whether the hearing loss had its onset in service or is otherwise the result of a disease or injury incurred in service.  38 C.F.R. § 3.303.

The Veteran contends that his current hearing loss is a result of excessive noise exposure during military service.  The Veteran submitted a statement that he was assigned to firebase C2 in the Republic of Vietnam from May 1970 through January 1971, where he was exposed to noise from outgoing and incoming artillery, rocket, and mortar fire.  The Veteran's DD Form 214 confirms that he had Vietnam service during this period.  Additionally, the claims file contains lay statements from two service members who state that they were stationed with the Veteran at C-2, a fire support base, and also describe noise of incoming mortar rounds, 122 MM rocket explosions, and outgoing 155 MM and 8" artillery fire on a regular basis.  The Veteran and his fellow servicemen are competent to provide this evidence, as it is something they personally observed.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  Additionally, the Board finds no reason to question their credibility.  Therefore, the evidence demonstrates that the Veteran experienced excessive noise exposure during his military service.

The Veteran's service treatment records include a number of audiograms from his time in service.  The documented pure tone thresholds, in decibels, are listed below:  

(Note: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Audiological testing dated before November 1, 1967 are presumed (unless otherwise stated) to be in ASA (American Standard Association) units.  In order to facilitate data comparison, the ASA units have been converted to ISO-ANSI standards and are represented by the figures to the right, not in parentheses.)

April 1958


HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
(5)  20
(5)  15
(5)  15
(5)  15
(10)  15
 (15)  25 
LEFT
(0)  15
(0)  10 
(-5)  5
(0)  10
(-5)  0
 (10)  20  

Aug. 1963


HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
(0)  15
(5)  15
(0)  10
(0)  10
(0)  5
 (0)  10 
LEFT
(5)  20
(5)  15
(0)  10
(0)  10
(0)  5
 (0)  10

Feb. 1965


HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
(0)  15
(5)  15
(5)  15
(5)  15
(20)  25
 (10)  20
LEFT
(0)  15
(5)  15
(0)  10
(0)  10
(0)  5
(0)  10

Feb. 1966


HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
(5)  20
(5)  15
(5)  15
(5)  15
(25)  30
 (15)  25
LEFT
(5)  20
(5)  15
(5)  15
(5)  15
(15)  20
 (15)  25



July 1966


HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
(0)  15
(0)  10
(5)  15
(5)  15
(15)  20
 (20)  30 
LEFT
(0)  15
(0)  10
(5)  15
(10)  20
(10)  15
 (25)  35

Sep. 1966


HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
(0)  15
(0)  10
(5)  15
(5)  15
(15)  20
 (20)  30
LEFT
(0)  15
(0)  10
(5)  15
(10)  20
(10)  15
 (25)  35

Mar. 1972


HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
10
5
10
 /
5
   /
LEFT
10
10
5
 /
5
  /  

Oct. 1975


HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
 0
 0
0
0
15
  15 
LEFT
 5
 0
0
0
0
  10  

The Veteran was provided with a VA audiological examination in April 2007.  The Veteran reported in-service noise exposure from machinery without the use of hearing protection, working as a heavy equipment mechanic in the army for 10 years and as a maintenance officer in the artillery for 6 years.  The Veteran also reported working as a mechanic for a fire department post-service, with noise exposure from engines, with the use of hearing protection.  The audiologist diagnosed bilateral mild to severe sensorineural hearing loss.  She opined that because service medical records indicated hearing within normal limits at the time of retirement from service, in addition to significant occupational noise exposure post-service, it is not likely that the hearing loss had its origin in the service.

A supplemental VA medical opinion was obtained in August 2013.  The VA physician noted that from April 1958 through October 1975, hearing was within normal limits bilaterally, with no significant threshold shift noted bilaterally.  She opined that it is not likely that hearing loss is a result of military noise exposure, and reasoned that an Institute of Medicine study indicated that there was no scientific basis for concluding that hearing loss that develops later is casually related to military service, when separation examinations show normal hearing.

In January 2014, the Board remanded the claim for further development, upon finding that the VA opinions provided were inadequate.  In July 2014, the physician who provided the August 2013 opinion, effectively repeated her prior opinion and rationale.  

Despite both VA examiners' statements that in-service audiograms demonstrated normal hearing bilaterally throughout the Veteran's period of service, the Board notes that normal hearing is defined as thresholds from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As demonstrated above, when converted to ISO units, audiograms from April 1958, February 1965, February 1966, and September 1966 demonstrate hearing outside normal limits at certain pure tone thresholds.  Therefore, because the VA examiners' opinions were based on an inaccurate factual premise, they have limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461.

A letter from a private audiologist was provided in August 2007 which links the Veteran's current hearing loss disability to his in-service noise exposure.  The private audiologist wrote that the Veteran reported being around heavy artillery during his military service, and did not report any exposure to heavy noise after service.  Audiometric results revealed a moderate to moderately severe sensorineural hearing loss bilaterally.  The private audiologist opined that based on his military history, and based on the shape of the hearing loss, the Veteran's hearing loss and tinnitus are most likely due to the excessive noise from gunfire.

In this case, there are medical opinions for and against the Veteran's claim that his current hearing loss disability is related to his in-service noise exposure.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not, however, reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  The weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In this case, the Board finds the opinion of the private audiologist to carry more probative weight.  Although she did not have access to the claims file, the Board finds that the private audiologist had access to sufficient information to provide an opinion.  The fact that the Veteran was exposed to engine noise during his post-service work is rendered less important given the fact that the Veteran reported use of hearing protection devices during such exposure.  Additionally, as noted above, the VA examiners' opinions were based on an inaccurate factual premise and did not consider the fluctuations in hearing acuity demonstrated by the numerous in-service audiograms.

The Board notes that a VA Training Letter on Hearing Loss provides guidance about the likely causes of sensorineural hearing loss, the type that this Veteran has.  See Training Letter 10-02 (March 18, 2010).  In this regard, the Training Letter notes that "[t]he two most common causes of [sensorineural hearing loss] are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)."  Training Letter at 3.  

The Board finds that the private audiologist's opinion and VA Training Letter 10-02 tilt the balance of evidence in the Veteran's favor on the etiological question.  Thus,  a preponderance of the evidence demonstrates that the Veteran has current bilateral sensorineural hearing loss which meets the level of severity under VA regulations to constitute a hearing loss disability; the Veteran experienced excessive noise exposure during active duty; and his current hearing loss is as likely as not the result of in-service noise exposure as it is the result of any other known or common cause of sensorineural hearing loss.  Thus, the Board concludes that service connection for bilateral hearing loss is warranted on a direct basis.  38 U.S.C.A. §§ 1110; 1131; 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Having so concluded, the Board need not decide whether hearing loss is warranted on a presumptive basis under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


